DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8, “stretching a plurality of the second” should be changed to - -stretching the plurality of the second- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 3, “the other side” lacks a prior antecedent. Line 4, “the plurality of the second synthetic fibers adjacent to the hook” is unclear. It is unclear how the second fibers make up the hook can also be adjacent to the hook since the hook is essentially the fibers.
Claim 13, “the hook is used to stitch” it is unclear as to how the hook can perform the function of stitching., 8


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Riggins (US Pub. 2017/0127742) in view of Sasayama (US Pub. 2011/0271976), Braiding 101; (https://www.youtube.com/watch?v=8e5r3eAn7zc), and Sato (US Pub. 2006/0275603).
Regarding claim 6, Riggins discloses a method of manufacturing a synthetic braiding hair (100), the method comprising forming a hook (505) by folding the plurality of fibers together (see FIG. 5B and paras. [0051, 0059, and 0063] discussing folding at the hook). Riggins further provides that the material of the plurality of fibers has a capability of hot water setting to form a curly hair style (see method 200 as depicted in FIG. 2 and step 240 to place the hair curled around a roller in boiling water and para. [0047] explaining this step to allow the raw material of the fibers to be formed into a curl). Riggins does not disclose the method of folding multiple pluralities of fibers or stretching the fibers. However, Sasayama teaches a method of forming a hair extension wherein a plurality of second synthetic fibers (2), being of a half of the length of the plurality of first synthetic fibers (see para. [0019] teaching a preferred length of shorter fibers 2 being in a range from 2-6 cm which can be half the length of the longer fibers 1 in a range from 1-10 cm; fibers 2 being 2-5 cm will be half the length of fibers 1 in a range from 4-10 cm) are placed in the middle of the plurality of the first synthetic fibers (1) (see FIG. 2A showing placement of fibers 2 in the middle of fibers 1) and folding such fibers (see paras. [0023, 0051-0053] discussing the folding of the fibers with the root fibers 2 placed in the middle of the main fibers 1) in order to produce a finished hair extension with voluminousness effectively provided at the roots (see para. [0053]). (see FIGS. 1-2). It would have been obvious to one of ordinary skill in the art 
The combination of Riggins and Sasyama does not provide a method of stretching a plurality of the first and second synthetic fibers. However, Braiding 101 teaches a method of forming artificial synthetic fibers wherein the plurality of fibers are stretched by the use of a gripper (user’s hand) and a pulling device (the user’s other hand) (as depicted around min 4) that alternately holds and releases one end of the 
    PNG
    media_image1.png
    735
    509
    media_image1.png
    Greyscale

The combination of Riggins, Sasayama, and Braiding 101 does not explicitly state that the synthetic fibers used to make the synthetic braiding hair possess However, Sato teaches a method of making fibers for artificial hair using synthetic fibers (see para. [0008]) and that various additives may be used in making the fibers to attribute certain properties to the synthetic fibers such as water resistance, water repellence, weather resistance, antibacterial properties among others such as mold processability and anti-static properties (see para. [0025]) in order to provide a variety of beneficial characteristics to the hair to the extent that the coloring and styling ability of the synthetic fiber is not impeded (see para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the synthetic fibers as provided by the combination of Riggins, Sasayama, and Braiding 101 to include anti-bacterial and moisture resistant properties through additives to the synthetic fibers as taught by Sato in order to provide a variety of beneficial characteristics to the hair to the extent that the coloring and styling ability of the synthetic fiber is not impeded.
Regarding claim 8, the combination of Riggins, Sasayama, Braiding 101, and Sato provide the method of manufacturing a synthetic braiding hair according to claim 6 in which the step of stretching the plurality of the first synthetic fibers is accomplished by using a gripper and a combing device. The plurality of the first synthetic fibers as provided by the combination of Riggins and Sasayama as stretched by the teachings of Braiding 101 utilize a gripper (see hands) that alternately holds and releases one end of the plurality of fibers (see Video).
Regarding claims 9-10, the combination of Riggins, Sasayama, Braiding 101, and Sato provide the method of manufacturing a synthetic braiding hair according to claim 6 in which the step of stretching the plurality of the first synthetic fibers is 
Regarding claim 12, the combination of Riggins, Sasayama, Braiding 101, and Sato provide the method of manufacturing a synthetic braiding hair according to claim 6 in which the step of forming a hook generates a functionality that the plurality of the first synthetic fibers located the other side of the hook can be used to create curly hair style. The step of forming the hook in the fibers as provided by Riggins as modified by the inclusion of a plurality of second synthetic fibers placed in the middle of the plurality if first synthetic fibers as taught by Sasayama will yield a folding structure wherein there is only the plurality of the first synthetic fibers at the other side of the hook as demonstrated in annotated FIGS. 2A-2B of Sasayama below) wherein the forming of the hook with hot water setting as provided by Riggins yield a curly hair style (see method 200 as depicted in FIG. 2 and step 240 to place the hair curled around a roller in boiling water and para. [0047] explaining this step to allow the raw material of the fibers to be formed into a curl) (see also annotated FIG. 5B of Riggins as shown in the rejection of claim 6 above depicting a curled hair style).

    PNG
    media_image2.png
    771
    646
    media_image2.png
    Greyscale

Regarding claim 13, the combination of Riggins, Sasayama, and Braiding 101 provide the method of manufacturing a synthetic braiding hair according to claim 6 in which the step of forming a hook generates a functionality that the plurality of the second synthetic fibers adjacent to the hook is in contact with human scalp with being antibacterial and resistant to moisture. The step of forming the hook in the fibers as provided by Riggins as modified by the inclusion of a plurality of second synthetic fibers with antibacterial and moisture resistant capabilities placed in the middle of the plurality if first synthetic fibers as taught by Sasayama, Braiding 101, and Sato will yield a structure where the plurality of the second synthetic fibers are adjacent to the hook as 
Response to Arguments
Applicant’s arguments with respect to Sugai have been considered but are moot because the new ground of rejection.
In response to applicant’s argument that the prior art fails to disclose the use of two different kinds of synthetic fibers, is not persuasive.  Claim 6, recites “a first synthetic fiber” and “second synthetic fiber” the claim does not set forth that either fibers are made from different materials.  The only limitation is that they have capabilities to be hot water set and antibacterial and resistant to moisture and Sato teaches the method of making fibers with antibacterial and moisture resistant properties by adding in additives to the fibers and Riggins discloses that fibers have a capability of hot water setting to form a hair style.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772